Citation Nr: 1647712	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  12-29 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes, to include as due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to diabetes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had service from August 1963 to August 1967 and from September 1990 to June 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision of the Regional Office (RO) in Nashville, Tennessee.


FINDINGS OF FACT

1.  The Veteran did not have in-country service in the Republic of Vietnam, did not serve aboard a naval vessel known to have operated in the inland waterways of the Republic of Vietnam, and was not otherwise exposed to herbicides while in active service.

2.  The Veteran is not presumed to have been exposed to herbicides during service based on the evidence of record.

3.  The Veteran's diabetes did not have its onset in service, was not manifest to a compensable degree within one year of separation from service, and is not otherwise shown to be related to service.

4.  Peripheral neuropathy of the bilateral lower extremities is not related to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for diabetes have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria to establish service connection for peripheral neuropathy of the bilateral lower extremities have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including diabetes, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown-by acceptable lay or medical evidence-that there were characteristic manifestations of the disease to the required degree during that time.

Diabetes is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the service connection claim.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of a chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.  

The exclusive list of diseases which are covered by this presumption include the following: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy (meaning transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset); porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to a service-connected disability.  See Velez v. West, 11 Vet. App. 148, 158 (1998); Wallin v. West, 11 Vet. App. 509, 512 (1998).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated on a secondary basis for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service Connection Claims

The Veteran contends that he developed diabetes mellitus, type 2, as a result of herbicide exposure during his Navy service in the Vietnam War.  Specifically, the Veteran claims that he was exposed to herbicides due to being "in offshore waters in Vietnam."  See VA Form 9, received October 24, 2012.  He has also claimed that he developed peripheral neuropathy of the bilateral lower extremities as due to his diabetes.  See Statement In Support of Claim, received December 14, 2010; see also Notice of Disagreement, received August 23, 2011.

The evidence of record contains a DD Form 214 that shows the Veteran was stationed aboard the USS Bon Homme Richard at some point during his first period of service from August 1963 to August 1967.  The Veteran's military personnel record also shows service aboard the USS Hancock during his first period of service.  

VA previously asked the Veteran to submit information regarding the details of his alleged exposure to herbicides while serving during the Vietnam War.  See VCAA letter, sent January 25, 2011.  In the case now before the Board, the Veteran does not report that he ever visited a land mass in Vietnam. Nor does he allege that he was in an inland waterway or that his ship was in Da Nang Harbor or any other harbor while he was aboard.  In his VA form 9 the Veteran alleged he was in off shore waters in Vietnam.  The Veteran alleges Vietnam service and points to the receipt of the Vietnam Service Medal and Republic of Vietnam Campaign Medal with Device as proof of such service.

In Gray v. McDonald, 27 Vet. App. 313 (2015), the Court held that VA's interpretation of 38 C.F.R. § 3.307  (a)(6)(iii) designating Da Nang Harbor as an offshore, rather than an inland, waterway (even though Quy Nhon Bay and Ganh Rai Bay are designated as brown water) is inconsistent with the purpose of the regulation and does not reflect the Agency's fair and considered judgment.  The Court in Gray found that VA's designations of what areas constituted inland waterways/brown water, and what areas constituted blue water (off shore) were arbitrary because no defined parameters had been set and the Secretary could provide no reasonable basis for finding that Da Nang Harbor was blue water when Quy Nhon Bay and Ganh Rai Bay were considered inland waterways.  Although the Court in Gray found VA's definition of inland waterways irrational and not entitled to deference, it noted that VA retains its discretionary authority to define the scope of the presumption of herbicide exposure.  Haas v. Peake made it clear that VA may draw a line between blue and brown water while leaving the specific line drawing to VA discretion. Gray at 321. As such, the Court vacated and remanded the matter for VA to reevaluate its definition of inland waterways.

In light of the decision in Gray, VA amended its VA's Adjudication Procedure Manual with clear guidance as to how VA defines "inland waterways" and which bodies of water in Vietnam constitute inland waterways.  According to the February 5, 2016 amendments to the VBA Manual M21-1, IV.ii.1.H.2.a, inland waterways are classified as fresh water rivers, streams, and canals, and similar waterways.  Because these waterways are distinct from ocean waters and related coastal features, service on these waterways is considered service in the Republic of Vietnam.  VA considers inland waterways to end at their mouth or junction to other offshore water features.  For rivers and other waterways ending on the coastline, the end of the inland waterway will be determined by drawing straight lines across the opening in the landmass leading to the open ocean or other offshore water feature, such as a bay or inlet.  For the Mekong and other rivers with prominent deltas, the end of the inland waterway will be determined by drawing a straight line across each opening in the landmass leading to the open ocean. See VBA Manual M21-1, IV.ii.1.H.2.c.; see also VBA Manual M21-1, IV.ii.2.C.3.m.

Offshore waters are the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence.  This includes salty and brackish waters situated between rivers and the open ocean.  VBA Manual M21-1, IV.ii.1.H.2.b.

In addition to these amendments to the M21-1, the VA herbicide exposure ship list was also updated on the same day to reflect the M21-1 amendments.  The amended background section of the document, entitled Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents states as follows:

According to 38 CFR § 3.307 (a)(6)(iii), eligibility for the presumption of Agent Orange exposure requires that a Veteran's military service involved "duty or visitation in the Republic of Vietnam" between January 9, 1962 and May 7, 1975. This includes service within the country of Vietnam itself or aboard a ship that operated on the inland waterways of Vietnam.  However, this does not include service aboard a large ocean-going ship that operated only on the offshore waters of Vietnam, unless evidence shows that a Veteran went ashore. Inland waterways include rivers, canals, estuaries, and deltas. They do not include open deep-water bays and harbors such as those at Da Nang Harbor, Qui Nhon Bay Harbor, Nha Trang Harbor, Cam Ranh Bay Harbor, Vung Tau Harbor, or Ganh Rai Bay. These are considered to be part of the offshore waters of Vietnam because of their deep-water anchorage capabilities and open access to the South China Sea.

A February 2011 response from National Personnel Records Center (NPRC) indicated that the Veteran served in a unit that could have been assigned to a ship or the shore and the unit had some periods of Vietnam service.  For DOD purposes the unit was credited with Vietnam service from December 7, 1964 to May 4, 1965; from December 17, 1965 to January 23, 1966, from February 11, 1966 to March 6, 1966, from March 21, 1966 to April 10, 1966, from April 27, 1966 to July 9, 1966, from February 25, 1967 to March 21, 1967, from April 17, 1967 to May 7, 1967; from June 1 1967 to June 18, 1967 and from June 27, 1967 to July 29, 1967.  However, the service department determined that there was no conclusive proof that the Veteran ever set foot on land in Vietnam.  The Veteran has not stated that he ever left the ship upon which he was stationed and he has not submitted any supporting evidence that he set foot on land in Vietnam.  Furthermore, the U.S. Joint Services Records Research Center has determined in the "Blue Water Memo" that there is no evidence to support a claim of herbicide exposure during naval service offshore from the Republic of Vietnam.  Neither the USS Hancock nor the USS Bon Homme Richard appear on the list of ships with inland water service.

Consequently, the Veteran is not afforded the presumption of herbicide exposure because the evidence does not show, and the Veteran has not alleged, that his Navy service involved "duty or visitation in the Republic of Vietnam" while he was stationed aboard either aircraft carrier.  VA's duty to assist in developing the facts and evidence pertinent to a veteran's claim is not a one-way street, and it is the responsibility of veterans to cooperate with VA with regard to development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Given the Veteran's actions, and VA's offers to assist him in developing the claim, the Board finds that VA has no additional duty with regard to request for verification of service in Vietnam.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

Concerning the Veteran's pointing to his receipt of the Vietnam Service Medal and Republic of Vietnam Campaign Medal with Device, neither medal is conclusive proof of service in Vietnam for purposes of 38 C.F.R. § 3.307 and 3.309.  Rather, these medals recognize service aboard the USS Hancock and participation in military operations, but not necessarily duty or visitation within the Republic of Vietnam. See Manual of Military Decorations and Awards (Department of Defense Manual 1348.33-V3, November 2010); See 71 Fed. Reg . 17276 -17334 (Apr. 6, 2006) (describing criteria for award of decorations, medals, ribbons and similar devices); See, e.g., Haas, 525 F.3d at 1196 (Vietnam Service Medal given to some service members serving outside Vietnam and its territorial waters).  In fact the Veteran's military personnel records indicate that the Vietnam Service Medal was authorized in January 1966 for service prior to July 1965 in contiguous waters of the Republic of Vietnam on board the USS Hancock.  The personnel records indicate the Republic of Vietnam Campaign Medal with Device was authorized for service with Attack Squadron Two Hundred Fifteen aboard USS Hancock in direct combat support of the Republic of Vietnam Armed Forces from January to April 1965; December 1965 to January 1966 and from January to June 1966.  Accordingly, receipt of these medals alone is insufficient to prove service in Vietnam under 38 C.F.R. § 3.307, 3.309.

As such, presumed exposure to herbicides is not shown by either the lay or service department evidence of record.  

Accordingly, presumptive service connection for diabetes, as due to exposure to herbicides in active service, is not appropriate in this case.  When a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis. See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  In other words, notwithstanding the presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection for disability with proof of direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  As such, the Board will adjudicate the claims on a theory of direct entitlement to service connection.

In this regard, the Veteran clearly has a current diagnosis of diabetes mellitus.

Service treatment records do not show any signs or symptoms for diabetes during either period of service.  In other words the record does not support that the condition was diagnosed during service or within one year of his discharge.  

Additionally, he did not have characteristic manifestations of diabetes during service nor is there evidence of continuity of symptomatology.  A May 1988 report of medical history the veteran denied a presence of sugar in the urine.  The May 1988 examination reflected the endocrine system was normal.  In September and October 1990 dental history reports the Veteran did not check the box to indicate a history of sugar diabetes.  April 1991 and May 1991 and January 1992 examination reflected the endocrine system and lower extremities were normal.  The Veteran denied the presence of sugar in the urine in a May 1991 and January 1992 report of medical history.  A March 1992 hospital record noted the Veteran was seen for his big toe; however at that time in providing his medical history he denied a history of diabetes mellitus.

A March 1992 VA clinical record for treatment of hallux valgus of the right foot reflects he had a negative history of diabetes mellitus.  

On a May 1995 report of medical history the Veteran indicated he did not know if he had a history of sugar in the urine.  Examination in May 1995 continued to describe the endocrine system and lower extremities as normal.

A December 2003 private hospital record for syncope indicated the Veteran had no history of diabetes.   	

A review of the post-service medical evidence of record shows that the Veteran began treatment for diabetes as early as 2005, approximately 38 years following his first separation from active service.  In fact, the first suggestion of diabetes appears in VA treatment records in 2002, 2003 and 2004 noted an assessment of obesity and past history of glucose intolerance and indicated that the Veteran was told that if he did not lose weight he may develop diabetes and further cited to a strong family history of diabetes.  Evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, there is not silence alone.  In fact, as noted above, the Veteran denied a history of diabetes or sugar in the urine several times when completing reports of medical history for his reserve service, including in May 1988, September and October 1990 April 1991, May 1991 and January 1992.  He also was noted to have no history of diabetes during work-up related to his hallux limitus in March 1992.  Records in May 1995 and December 2003 also did not reflect diabetes.  Accordingly, service connection is not warranted under 38 C.F.R. § 3.307, 3.309.

Additionally, there is no evidence of record indicating that the Veteran's diabetes is related to either period of active service.  There is no medical evidence linking the diabetes to any event or incident of service.  

Further, while the Veteran is competent to report observable symptomatology, he is not competent to link his current diagnosis of diabetes to his active service. Opinions of that nature require medical expertise and are outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an etiological opinion in this case.  Accordingly, there is no evidence of the disability in either period of service or within one year of discharge to warrant service connection on a direct or presumptive basis.  

After a full review of the record, the weight of the evidence demonstrates that diabetes did not have its onset in service, was not manifest to a compensable degree within one year of separation from service, and is not otherwise related to service, to include alleged exposure to herbicides, for the reasons discussed above.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board does not doubt that the Veteran is sincere in his belief that his diabetes is related to his service.  While the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which service connection may be granted.  The Board has also considered the benefit of the doubt rule in this case, but as the preponderance of the evidence is against the claim, the evidence is not in equipoise, and there is no basis to apply it. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, service connection is denied.

Peripheral Neuropathy

The Veteran also seeks service connection for peripheral neuropathy.  Specifically, he argues this is secondary to his diabetes.  See December 2010 claim.  

A review of the service treatment records and post service VA and private records fails to reflect any diagnosis of peripheral neuropathy.  

Service treatment record fail to reflect any complaints or treatment for peripheral neuropathy.  The Veteran was treated in October 1963 for blisters of the left heel and a sore on the right foot which was found to be a plantar growth that was excised.  In October and November 1964 he was seen for cellulitis of the right ankle.  The August 1967 examination performed in connection with the Veteran's separation from service described the lower extremities and neurologic systems as normal.  

In a May 1988 report of medical history he denied any trick or locked knee, foot trouble, neuritis or paralysis.  Examination at that time reflected lower extremities were normal. The Veteran was seen in October 1990 after an object fell on his right foot. April 1991 and May 1991 examination described the extremities as normal.  May 1991 report of medical history he reported foot trouble but denied neuritis or paralysis.  The note on the back indicated foot trouble referred to the dropped object on the right foot.  The Veteran again denied any history of foot trouble, neuritis or paralysis on a January 1992 report of medical history.  Examination at that time described the lower extremities as normal.  On a May 1995 report of medical history the Veteran indicated he did not know if he had neuritis or paralysis.  The May 1995 examination described lower extremities as normal.  

Post service he was treated for hallux limitus and bunions in 1992; however these records made no mention of any neuropathy.  A March 1992 hospital record noted DP 1/4 bilaterally and PT 2/4 bilaterally normal distal cooling and negative edema or erythema of the lower extremities.  The assessment was hallux limitus and surgery was performed without any complications.  Another March 1992 record for the hallux limitus indicated that neurological examination reflected sharp and dull sensation was within normal limits 5/5 bilaterally and proprioception was within normal limits.  He was seen in February 1993 for rash and itching of the left foot and leg and the assessment was possible tinea. He was seen in June 1993 for leg lesions.

During a July 1997 VA examination of the feet the Veteran reported pain in the right foot and rash of the left foot and leg.  The examiner noted that the right and left dorsalis pedis arteries were not palpable nor were the left posterior tibial artery.  However the examiner stated that the patient had abundant hair growth on both feet and indicated no nocturnal cramps that would indicate a vascular problem.  Thus the examiner concluded the fact that pulses were not palpated was probably just due to the fat or what have you in the patient's foot.  There was no diagnosis related to the absent pulses. 

A July 1997 neurological examination noted complaints related to headaches.  Examination reflected motor strength was normal distally and proximally in all four extremities with coordination being normal.  Deep tendon reflexes were all within normal limits.  Sensory examination reflected all tested areas were within normal limits.  The impression focuses on headache, cervical spondylosis and partial complex seizure.  

A July 1997 general VA examination noted minimal edema of both ankles, pulses in both feet were present good and strong. Sensation appeared normal. The left foot had minimal edema and two areas of decoloration of the skin probably due to fungal infection. Reflexes of knee jerk were both very diminished.  The assessment was trauma to the right foot with residual pain, chronic dermatitis and poorly controlled hypertension and obesity.  

During a December 2003 preoperative note the Veteran denied any history of paresthesias or nyalgias.  On examination pedal pulses were palpable bilaterally and skin temperature was warm to warm bilaterally from proximal to distal. No edema. Varicosities were noted dorsally and perimalleolar areas.  Neuro examination reflected protective sensation was intact.

A February 2011 VA Diabetic Foot examination reflected the feet were normal in appearance without cellulitis, ulcer or drainage and sensory examination using monofilament test was normal bilaterally.  Pedal pulses were 2+ bilaterally and capillary refill was normal.  

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  A current disability means a disability shown by competent evidence to exist. Chelte v. Brown, 10 Vet. App. 268 (1997).  The most fundamental requirement for any claim for service connection is current disability. See Degmetich v. Brown, 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  The evidence does not currently reflect a diagnosis of peripheral neuropathy.

While the Veteran has reported symptoms of numbness and pain, he is not competent to diagnosis peripheral neuropathy.  Diagnosing peripheral neuropathy goes beyond a simple and immediately observable cause-and-effect relationship and may require evaluation of sensory testing and other clinical findings.  The Veteran has not demonstrated that he has the requisite medical knowledge to determine whether he has a diagnosed hip disability.  Thus, whether the Veteran has a current disability of peripheral neuropathy requires specialized training for a determination and is not susceptible of lay opinion.  The Veteran's statements alone cannot be accepted as competent medical evidence.  It is noted that to the extent the Veteran has reported symptoms such as numbness and pain, pain alone does not in and of itself constitute a disability for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Accordingly, as the Veteran does not have a current disability, service connection must be denied.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided a letter to the Veteran in January 2011, prior to the initial adjudication of the service connection claims on appeal.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the January 2011 letter, including the type of evidence necessary to establish a disability rating and effective dates.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA and private treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.  The Board also reiterates that VA's duty to assist in developing the facts and evidence pertinent to a veteran's claim is not a one-way street, and it is the responsibility of veterans to cooperate with VA with regard to development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In disability compensation claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of a relationship between a current disability and service (or, by analogy, to a service-connected disability), the Court has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).  See also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that where the evidence establishes no in-service injury, disease, or event, VA is not obligated to provide a medical examination).

A conclusory generalized statement regarding the nexus between a disability and service is not enough to entitle a veteran to a medical examination under § 5103A(d)(2)(B).  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  "Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id.

As discussed above, service treatment records are silent as to any complaints or treatment of diabetes or peripheral neuropathy of the bilateral lower extremities, and on separation examinations, there was not documentation of any abnormalities related to these disabilities.  As is discussed in greater detail, the claimed disabilities did not begin until as early as 2005, which is approximately 14 years from the Veteran's separation from service.  Consequently, a VA examination as to the etiology of the claimed disorders is not warranted, even under the low threshold of McLendon.

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

Service connection for diabetes is denied.

Service connection for peripheral neuropathy of the bilateral lower extremities is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


